Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
   Claims 1 - 12 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on March 24, 2021 has been acknowledged by the Office.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “face-to-face passenger seats” and the “ second seating section” and the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 objected to because of the following informalities: The sentence of Claim 8 proceeds along the same line as Claim 7. The examiner suggests amending claim 8 to begin on a new line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “a rate 25% faster than an equivalent device without stabilizers” in claim 11 is a relative term which renders the claim indefinite. The term “a rate 25% faster than an equivalent device without stabilizers” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As the claim is written, it is unclear what the scope of what the applicant defines as an “equivalent device”. The specification does not provide a baseline reference for a decompressing to storage rate. It is therefore unclear what “a rate 25% faster” is in respect too.
The term “a rate 25% faster than an equivalent device without stabilizers” in claim 12 is a relative term which renders the claim indefinite. The term “a rate 25% faster than an equivalent device without stabilizers” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the claim is written, it is unclear what the scope of what the applicant defines as an “equivalent device”. The specification does not provide a baseline reference for an “expanding to an installed state” rate. It is therefore unclear what “a rate 25% faster” is in respect too.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7845718 B1 to Bosstick (Bosstick hereafter) in view of US 20170197720 A1 to Kiraz et. al. (Kiraz).
As per claim 1, Bosstick teaches A device for forming a bed surface (see 21—Fig.4; Abstract : "The present invention is a device which quickly and inexpensively transforms two, face to face aircraft passenger seats into a horizontal bed surface adapted to provide a user with a flat surface upon which a user may lie on their back, side or stomach. ") comprising: (a) an inflatable foundation block (see 53—Fig. 11-12: inflatable foundation block), comprising a top wall (see 54—Fig.12: top wall), a bottom wall (see 62—Fig.12: bottom wall), two end walls (see 55—Fig.12: end walls), two side walls (see 56—Fig.12: side walls) , and cross-welded structures in contact with an interior portion of the top and bottom and side walls (see 58—Fig.11 & 12: " where each sheet is joined by thermal or radio wave welding to another sheet along an edge."), wherein the bottom wall is capable of being supported by a floor surface between two face-to-face passenger seats in a craft (see Claim 1: where the bottom surface is supported by a floor surface between the two passenger seats"), the end walls and side walls rise to support the top surface(see Claim 1: " the end walls and side walls rise to support the top surface at about the first elevation"), the top surface has a width about that of the face-to-face passenger seats (see Claim 1: "the top surface has a width about that of the seat cushion"), the top surface has a length from a top of one end wall to a top of another end wall and equals about a distance between opposing front edges of the face-to-face passenger seats (see Claim1: "the top surface has a length from a top of one end wall to a top of another end wall and equals about a distance between opposing front edges of the seat cushions of the passenger seats"), and the entire foundation block is adapted to be decompressed in a stowage state and expanded in an installed state (see Claim 1: "and the entire foundation block is adapted to be collapsed in a stowage state and expanded in an installed state"), wherein the top surface of the foundation block extends between the opposing front edges of the seat cushions of the passenger seats in the installed state (see Claim 1: "the top surface of the foundation block extends between the opposing front edges of the seat cushions of the passenger seats in the installed state"); and (b) an foundation pad foundation pad (see 23, 24 & 33—Fig.4: foundation pad foundation) comprising a top surface (see Claim 6: "in the installed state and each has a third top surface which is substantially co-planar with the second top surface when a conforming underside of each filler pad rests upon a top of the seat cushion in the installed state.), a bottom surface (see annotated Fig. 24: bottom surface), two end walls (see 34—Fig.4: end walls) and two side walls (see annotated Fig. 24: side walls), 

    PNG
    media_image1.png
    416
    684
    media_image1.png
    Greyscale

wherein the top surface spans an aisle of the craft between the face-to-face passenger seats (see Claim 9: "The device of claim 8 wherein a lateral extension comprises a relatively rigid plate and is rotatably connected by a connection edge to a length side of each filler pad, whereby, in the installed state, each lateral extension is located against a right or left side of each of the two passenger seats and secured thereto by the securing means.") and a second seating section (see 90—Fig.24: second seating section), wherein the bottom surface of the inflatable foundation pad is capable of being supported by the top surface of the foundation block (see Col 7 lines 7 - 9: "Top pad 33 may also be secured to a top surface of a foundation block by means of adhesive or similar attachment methods."), top surfaces of the two face-to-face passenger seats, and a top surface of the second seating section (see Fig.23 & 24: top pad 23,24 & 33 supported on passenger seats 20a & 20b and second seating section 90).
Bosstick does not teach, stabilizers that run the length between the two end walls, wherein the stabilizers run the length of the foundation block; and (b) an inflatable foundation pad.
Kiraz teaches, stabilizers that run the length between the two end walls (see 107—Fig.1: stabilizers) , wherein the stabilizers run the length of the foundation block (see pg.2 para [0026]: "The airbed supports are configured in a predetermined arrangement across the horizontal top section spaced at equal distances from each other"); and (b) an inflatable foundation pad (see 101—Fig.1: inflatable foundation pad ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bosstick with the teachings of Kiraz with the motivation of providing support to the user and minimizing the amount of air needed to inflate the structure (see pg.2 para [0026] "The plurality of airbed supports help support the weight of an infant, toddler, or baby during use. The airbed supports add volume to the horizontal top section, minimizing the amount of air needed to inflate corresponding to a faster inflate time leading to an easier installation process. ").
As per claim 3, Bosstick does not teach The device of claim 1, wherein the stabilizers are parallel to each other.
Kiraz teaches The device of claim 1, wherein the stabilizers are parallel to each other (see pg.2 para [0026]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bosstick with the teachings of Kiraz with the motivation of supporting the weight of the user during use (see pg.2 para [0026]).
As per claim 4, Bosstick does not teach The device of claim 1, wherein the stabilizers are evenly spaced apart.
Kiraz teaches The device of claim 1, wherein the stabilizers are evenly spaced apart (see pg.2 para [0026]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bosstick with the teachings of Kiraz with the motivation of supporting the weight of the user during use (see pg.2 para [0026]).
As per claim 5, Bosstick teaches "The device of claim 1, configured to allow an open air flow between a vertical portion of the foundation block (see Col 6 lines 39 - 40;examiner note: "a removable cap 47 which allows for inflation and deflation of block 41.)
Note: The examiner considers the air inflated and deflated from the foundation block systems as the open air flow.

and a fixed portion of an aircraft, to facilitate flow of air between the foundation block and the fixed portion (see examiner note).
 Note: The examiner considers the examiner considers the area within the aircraft an external to the foundation as the fixed portion of the air craft.

As per claim 6, Bosstick teaches The device of claim 5, wherein the flow of air comprises air released from the foundation block during rapid decompression of an aircraft cabin (see examiner note).
Note: The examiner considers the air deflated from the mattress as the air released during rapid decomp of aircraft.


As per claim 7, Bosstick teaches wherein the flow of air comprises air circulated through an aircraft cabin by an air filtration system (see examiner note).
Note: The examiner considers the ambient air present within the aircraft an external to the foundation as the air flow. The examiner further notes that an air filtration system is a component which may be found in most passenger aircraft systems


As per claim 8, Bosstick does not teach The device of claim 1, further comprising a pressure-control valve adapted to open at a pre-set pressure difference between air inside the foundation block and air in the aircraft cabin.
Kiraz teaches The device of claim 1, further comprising a pressure-control valve (see Claim 1: " a plurality of inflation valves positioned on the inflatable aircraft mattress enabling air to enter the first, second, and third chamber; a plurality of deflation valves positioned on the inflatable aircraft mattress enabling air to exit the first, second, and third chamber.") adapted to open at a pre-set pressure difference between air inside the foundation block and air in the aircraft cabin (see pg.3 para [0033]:  "For example, a computer may be used to control the operation of the apparatus, including programming the predetermined time and compressed air pressure,").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bosstick with the teachings of Kiraz with the motivation of providing the capability to adjust the pressure of the structure without user interaction (see para [0033]).
As per claim 11, Bosstick does not teach The device of claim 1, wherein the device is capable of decompressing to the stowage state at a rate 25% faster than an equivalent device without stabilizers.
Kiraz teaches The device of claim 1, wherein the device is capable of decompressing to the stowage state at a rate 25% faster than an equivalent device without stabilizers (see pg.2 para [0025]: "The airbed supports add volume to the horizontal top section, minimizing the amount of air needed to inflate corresponding to a faster inflate time leading to an easier installation process. Likewise, when the horizontal top section is deflated, the plurality of airbed supports will be compressed on next to each other, allowing the horizontal top section to be folded and stored easily when not in use.).
Kiraz discloses the claimed invention except for [decompressing to the stowage state] at rate 25% faster than an equivalent device without stabilizers. Overall the applicant has not established any criticality decompress rate where the applicant’s specification only indicated in para [0014] of the application “In some embodiments, the device can be capable of decompressing to the stowage state at a rate 25% faster than an equivalent device without stabilizers.” Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have produced a device capable of decompressing to the stowage state at a rate 25% faster than an equivalent device without stabilizers with the motivation of minimizing the time needed to deflate the device (see para [0025] of Kiraz). As such the since it decompressing to the stowage state at a rate 25% faster than an equivalent device without stabilizers has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As per claim 12, Bosstick does not teach The device of claim 1, wherein the device is capable of expanding to the installed state at a rate 25% faster than an equivalent device without stabilizers.
Kiraz teaches The device of claim 1, wherein the device is capable of expanding to the installed state at a rate 25% faster than an equivalent device without stabilizers (see pg.2 para [0023]).
Kiraz discloses the claimed invention except for [expanding to the installed state] at rate 25% faster than an equivalent device without stabilizers.  Overall the applicant has not established any criticality decompress rate where the applicant’s specification only indicated in para [0015 ] of the application “In some embodiments, the device can be capable of expanding to the installed state at a rate 25% faster than an equivalent device without stabilizers.” Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have produced a device capable of expanding to the installed state at a rate 25% faster than an equivalent device without stabilizers with the motivation of minimizing the time needed to inflate the device (see para [0025] of Kiraz). As such since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7845718 B1 to Bosstick in view of US 20170197720 A1 to Kiraz in further view of US 20020148046 A1 to Pirzada (Pirzada here after).
As per claim 2, Bosstick nor Kiraz teach The device of claim 1, wherein the stabilizers are hollow flexible tubes.
Pirzada teaches The device of claim 1, wherein the stabilizers are hollow flexible tubes (see 32—Fig.3; examiner note).
 Note: It may be understood that the support device element 10 relates to a fluid filled support (e.g. a mattress see para [0002]) It may be further understood that within the chambers of device 10, are tubes element 32.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bosstick with the teachings of Pirzada with the motivation of maintaining structural consistency within the chamber as the volume within increases or decreases (see pg.1-2 para [0017]).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7845718 B1 to Bosstick in view of US 20170197720 A1 to Kiraz in further view of US 9944205 B2 to Lu (Lu hereafter).
As per claim 9, Bosstick nor Kiraz teach The device of claim 1, wherein the foundation block comprises an upper portion and a lower portion, each portion having a top wall, a bottom wall, and vertical walls, and wherein the bottom wall of the upper portion is in contact with the top wall of the bottom portion, and wherein sealed air passages permit flow of air between the upper portion and the lower portion to permit maintenance of equal air pressure in the upper and lower portions.
Lu teaches The device of claim 1, wherein the foundation block comprises an upper portion (see 28—Fig.1A: upper portion ) and a lower portion (see 20—Fig.1A: lower portion), each portion having a top wall (see 46—Fig.1A upper portion top wall; 36—Fig.1A lower portion top wall: top wall), a bottom wall (see 36—Fig.1A upper portion top wall; 2—Fig.1A lower portion top wall), and vertical walls (see annotated Fig. 1A: vertical walls), and wherein the bottom wall of the upper portion is in contact with the top wall of the bottom portion(see annotated Fig. 1A; examiner note),
Note: The examiner considers top face of element 36 as the top wall of the lower portion and the bottom face of element 36 as the bottom wall

    PNG
    media_image2.png
    544
    1204
    media_image2.png
    Greyscale












and wherein sealed air passages permit flow of air between the upper portion and the lower portion to permit maintenance of equal air pressure in the upper and lower portions (see Col 5 Lines 26 - 28: "The mattress reservoir 40 can be in fluid communication with the base reservoir 38. For example, the septum 36 can instead be fluid permeable, for example having holes.")
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bosstick with the teachings of Lu with the motivation of allow fluid communication between the upper and lower portion of the support device (see claim 4).
As per claim 10, Bosstick nor Kiraz teach The device of claim 9, wherein a first area, occupied by the bottom wall of the lower portion, is less than a second area, occupied by the top wall of the upper portion, and wherein a difference between the first are and the second area creates a space for passage of air between the foundation block and a fixed structure of the aircraft.
Lu teaches The device of claim 10 wherein a first area, occupied by the bottom wall of the lower portion (see annotated Fig. 1A on page 14: first area), is less than a second area, occupied by the top wall of the upper portion (see annotated Fig. 1A on page 14 : second area), and wherein a difference between the first are and the second area creates a space for passage of air between the foundation block and a fixed structure of the aircraft (see annotated Fig. 3: space).

    PNG
    media_image3.png
    434
    622
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bosstick with the teachings of Lu with the motivation of providing the user additional volume to utilize as storage (see Col 5 lines 58 - 60 "FIG. 3, the front of the cushion 2 can segregate additional volume, an extended under seat storage, behind the standard under seat storage volume 74.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        10/18/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/18/2022